               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION

UNITED STATES OF AMERICA, )
                               )           1:96-cr-00013-MR-WCM
vs.                            )
                               )
ALVIN LEWIS KINCAID            )
                               )
                 Defendant.    )
______________________________ )

UNITED STATES OF AMERICA, )
                               )           1:96-cr-00016-MR-WCM-1
vs.                            )
                               )
ALVIN LEWIS KINCAID            )
                               )
                 Defendant.    )
______________________________ )

                                   ORDER

      This matter is before the court pursuant to Rule 32.1 of the Federal Rules

of Criminal Procedure for a determination of whether there is probable cause

to believe that Defendant has violated the conditions of his supervised release

as alleged in Petitions filed on July 16, 2021 (1:96-cr-00013-MR-WCM, Doc. 98;

1:96-cr-00016-MR-WCM-1, Doc. 29).

      I.    Background

      On July 19, 2021, Defendant made an initial appearance on the

Petitions. He moved for the appointment of counsel, and his request was



                                       1

     Case 1:96-cr-00013-MR-WCM Document 105 Filed 07/29/21 Page 1 of 7
allowed. The Government moved for detention, and preliminary revocation and

detention hearings were scheduled for July 21, 2021.

     On July 20, 2021, Defendant waived his right to immediate detention

hearings. 1:96-cr-00013-MR-WCM, Doc. 101; 1:96-cr-00016-MR-WCM-1, Doc.

31. In addition, Defendant requested that his preliminary hearings be

continued. 1:96-cr-00013-MR-WCM, Doc. 102; 1:96-cr-00016-MR-WCM-1, Doc.

32. Those motions were allowed, and the preliminary hearings were

rescheduled.

     On July 28, 2021, the court conducted a preliminary hearing in both

cases. The Government was represented by Assistant United States Attorney

David Thorneloe. Assistant Federal Public Defender Fredilyn Sison appeared

with Defendant. As the allegations in the Petitions are the same, the court

heard Defendant’s matters simultaneously, with the parties consenting to that

arrangement.

     At the beginning of the hearing, Defendant requested that the

Government’s witnesses be sequestered, though consented for United States

Probation Officer Justin Adams, who is Defendant’s supervising probation

officer, to remain in the courtroom. Defendant’s motion was allowed without

objection by the Government, and the Government’s witnesses were excused

from the courtroom.



                                      2

    Case 1:96-cr-00013-MR-WCM Document 105 Filed 07/29/21 Page 2 of 7
      The Government then called Colby Allman, a detective with the

Hendersonville Police Department and a member of the Henderson County

drug task force. He testified regarding the investigation of Defendant by state

law enforcement personnel, the use of a confidential informant to conduct

undercover purchases of controlled substances from Defendant, Detective

Allman’s application on June 30, 2021 to a North Carolina Superior Court

Judge for a search warrant authorizing the search of Defendant’s residence,

and the subsequent execution of that search warrant on July 1, 2021. The

Government also called Officer Adams. In addition, the Government offered

the Petitions themselves, without objection by Defendant.

      Defendant did not present any evidence.

      At the conclusion of the hearing, and following oral argument, the

undersigned found that probable cause existed with regard to Violation

Numbers 1, 2, and 5. The undersigned took consideration of probable cause as

to Violation Numbers 3 and 4 under advisement. This Order now follows.

      II.   Discussion

      Defendant argues that Detective Allman’s testimony reveals so many

irregularities and inconsistencies that none of his testimony should be

considered as supporting a finding of probable cause.

      Detective Allman admitted that although Defendant and his girlfriend

(along with one juvenile) were present at the residence when the search

                                       3

     Case 1:96-cr-00013-MR-WCM Document 105 Filed 07/29/21 Page 3 of 7
warrant was executed on July 1, 2021, and that neither of them was arrested

or charged, Defendant did not receive a copy of the warrant at that time, and,

that he still had not received a copy of the warrant as of the July 28, 2021

hearing. Detective Allman also stated that an inventory of the items seized had

not yet been filed.

      In addition, Detective Allman testified that – notwithstanding that

Defendant was actively being supervised by the United States Probation Office

in this district, and that local law enforcement knew of this fact – no one

contacted the Probation Office prior to the execution of the search warrant for

Defendant’s residence. Detective Allman testified that he subsequently

contacted Officer Adams by cell phone on Monday, July 5, 2021 (following

execution of the search warrant on the preceding Thursday), but Officer Adams

testified that he did not hear about the search of Defendant’s residence on July

5, 2021 from Detective Allman. Rather, he first heard of the situation from a

special agent with the Bureau of Alcohol Tobacco and Firearms on July 7. After

Officer Adams expressed his displeasure to that ATF agent for the lack of

information that had been provided to the Probation Office regarding the

operation concerning Defendant, he subsequently received a call from

Detective Allman, also on July 7.

      Further, Officer Adams testified that he used the information he

received from Detective Allman to prepare the Petitions in these matters.

                                       4

     Case 1:96-cr-00013-MR-WCM Document 105 Filed 07/29/21 Page 4 of 7
Officer Adams testified that he also requested copies of the police report and

search warrant but was told on July 14 by another member of the Henderson

County drug task force that those documents “didn’t exist” at the time. Officer

Adams later received a copy of a property receipt (on July 19) though he did

not receive a copy of the search warrant and police report until July 27, which

was the day before the preliminary hearing.

      Officer Adams described this as being an “atypical situation” and noted

the importance of Probation Officers being apprised of potential law

enforcement operations involving individuals under supervision. He also

testified that Defendant had stated that he (Defendant) had been instructed

not to notify Officer Adams regarding his contact with local law enforcement,

though Defendant did not identify the person or persons who so instructed

Defendant. Detective Allman testified that he did not know if anyone told

Defendant not to advise the Probation Office of the situation, and the

individuals who apparently spoke to Defendant at his residence on the day of

the search did not testify at the hearing.

      The information presented during the hearing has given the court reason

to pause and reflect further on these matters.

      Having done so, the undersigned is not persuaded that Detective

Allman’s testimony should be disregarded entirely. The apparent decision not

to inform the United States Probation Office of the operation concerning

                                        5

     Case 1:96-cr-00013-MR-WCM Document 105 Filed 07/29/21 Page 5 of 7
Defendant is puzzling and troubling, as is the suggestion that Defendant may

have been instructed not to advise his supervising probation officer concerning

his contact with local law enforcement. Likewise, the apparent delayed

creation and/or handling of paperwork related to the search warrant raises

some concerns.

      Nonetheless, the narrow question before this court at this time is

whether there is probable cause to believe that Defendant has committed the

alleged new law violations of his supervised release in Violation Numbers 3

and 4, namely possession with intent to manufacture, distribute, or dispense a

controlled substance and possession of a firearm by a felon. On that point,

Detective Allman testified in detail about controlled buys of narcotics from

Defendant, as well as numerous suspected controlled substances (in

distribution amounts) and drug paraphernalia (including digital scales and

small baggies) that were found at Defendant’s residence, and even that

Defendant himself directed law enforcement to the location of some

substances. Likewise, though the evidence was less robust in this regard,

Detective Allman testified that a 9mm pistol along with 32 rounds of 9mm

ammunition, all of which were loaded in magazines, were found in a zippered

bag at Defendant’s residence, and that Defendant’s girlfriend did not claim

ownership of the firearm.



                                       6

     Case 1:96-cr-00013-MR-WCM Document 105 Filed 07/29/21 Page 6 of 7
      The undersigned therefore FINDS and CONCLUDES that there is

probable cause to believe that Defendant has committed the new law violations

as alleged in Violation Numbers 3 and 4 of the Petitions.



                           Signed: July 29, 2021




                                          7

     Case 1:96-cr-00013-MR-WCM Document 105 Filed 07/29/21 Page 7 of 7
